      Case 2:12-cv-04791 Document 50 Filed 05/16/19 Page 1 of 4 PageID #: 509



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION



IN RE: ETHICON, INC. PELVIC                                  Master File No. 2:12-MD-02327
REPAIR SYSTEM PRODUCTS LIABILITY                                     MDL No. 2327
LITIGATION

___________________________________                              JOSEPH R. GOODWIN
                                                                 U.S. DISTRICT JUDGE
THIS DOCUMENT RELATES TO:
                                                                         WAVE 11
BARBARA L. SMITH, ET AL. v. ETHICON,
INC., ET AL.

Case No. 2:12-cv-04791


                 NOTICE OF VIDEO DEPOSITION OF BARBARA SMITH

  TO: ALL COUNSEL OF RECORD

          PLEASE TAKE NOTICE that the undersigned attorneys for defendants Ethicon, Inc.

   and Johnson & Johnson, pursuant to FED. R. CIV. P. 30 and the procedures set forth In Re:

   Ethicon Inc., Pelvic Repair System Products Liability Litigation, MDL No. 2327, will take the

   deposition upon oral examination of the following person on the date, at the time and at the

   place set forth below:


Deponent                 Location                               Date                 Time
Barbara Smith            Hilton Garden Inn Portland             June 18, 2019        9:00 a.m. PDT
                         Airport
                         12048 Northeast Airport Way
                         Portland, OR 97220

         PLEASE TAKE FURTHER NOTICE that said depositions shall be videotaped and shall

  take place before a duly qualified Notary Public authorized to administer oaths and shall continue

  from day to day until completed. Said depositions shall cover all matters relevant to the subject
    Case 2:12-cv-04791 Document 50 Filed 05/16/19 Page 2 of 4 PageID #: 510



matter of the within action.


       PLEASE TAKE FURTHER NOTICE that the persons to be examined are required to

produce any document reviewed by the deponents, prior to the commencement of the depositions,

to prepare for the depositions and/or to refresh the deponent's recollection regarding the facts of

this case, as well as all documents requested on Schedule A.

       Dated: May 16, 2019.



                                             Respectfully submitted,
                                             /s/ Amy Pepke_______
                                             Amy Pepke
                                             Butler Snow LLP
                                             6075 Poplar Ave., Suite 500
                                             Memphis, TN 38119
                                             Telephone: (901) 680-7200
                                             Facsimile: (901) 680-7201
                                             Email: amy.pepke@butlersnow.com


                                             Counsel for Defendants Ethicon, Inc. and
                                             Johnson & Johnson




                                                2
    Case 2:12-cv-04791 Document 50 Filed 05/16/19 Page 3 of 4 PageID #: 511



                                        SCHEDULE A


       The deponent shall bring to the deposition the following documents that are in his/her

possession, control or custody:

       1.     Documents you reviewed to prepare and complete the Plaintiff s Profile Form.
       2.     Documents you reviewed to prepare and complete the Plaintiff s Fact Sheet.
       3.     To the extent not previously produced, all documents identified in Section VII
              of the Plaintiff Fact Sheet.

       4.     To the extent not previously produced, all documents identified in Section VIII
              of the Plaintiff Fact Sheet.

       5.     To the extent not previously produced, all documents in your possession, control
              or custody concerning the Pelvic Mesh Product at issue for the treatment of
              stress urinary incontinence and/or pelvic organ prolapse.
       6.     All documents that you have reviewed prior to your deposition concerning the
              Pelvic Mesh Product at issue for the treatment of stress urinary incontinence
              and/or pelvic organ prolapse, including, without limitation, patient brochures,
              IFUs, DVDs and FDA Health Notifications.




                                               3
    Case 2:12-cv-04791 Document 50 Filed 05/16/19 Page 4 of 4 PageID #: 512



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 16, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to

CM/ECF participants registered to receive service in this MDL.



                                             Respectfully submitted,
                                             /s/ Amy Pepke_______
                                             Amy Pepke




                                                4
